Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim 1-3,5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marti (20150006184) in view of Silvester (20030172271) in further view of Reckamp (20070143440).  

As per claim 15, Marti (20150006184) teaches a method comprising: receiving a verbal command to active a device with an unknown label (as a verbal expression/command from the user – para 0009); 
deriving a probable device (as determining the generated command, and a device that is capable of performing the operation – para 0009); activating the probable device; determining that the activated probable device is the same device to be activated by the verbal command (as the universal device controller transmits an activation signal to the chosen device – para 0025 showing the process to determine which device, and then in para 0057, showing the transmission of the activation signal);
 	Marti (20150006184) teaches the user identifying which device (para 0023, where the user says ‘shut down laptop’, or the device type/label is derived from the user’s speech – para 0023, ‘set heat to 75 degrees’ would refer to setting the thermostat; see para 0044, 0045 for other examples); however, Marti (20150006184) does not explicitly teach label the activated/chosen device by the user, however, Silvester (20030172271) teaches the user having the ability to name a device or voice ID the device, and to be stored for future use (para 0123).  Therefore, it would have been obvious to one of ordinary skill in the art of user voice command/control to modify the teachings of Marti (20150006184) with the ability of the user to label the device and store the information, as taught by Silvester (20030172271), because it would advantageously allow for Silvester (20030172271), para 0123).      
	The combination of Marti (20150006184) in view of Silvester (20030172271) does not explicitly teach the network discovering the device nor labeling, however, Reckamp (20070143440) teaches tracking the presence/status of a device (on a network – para 0051) by request of the network/server (as network performs the comparison – end of para 0051), and determining if the device is unknown/unknown descriptor – para 0047, comparing the unknown description with a list of known description, to determine the device type – para 0047, 0048, 0052.  Therefore, it would have been obvious to one of ordinary skill in the art of networked device connectivity to modify the combination of Marti (20150006184) in view of Silvester (20030172271) with the capability of recognized unknown devices and unknown descriptors, by comparing with a list of known descriptors, and identifying the device, as taught by Reckamp (20070143440), because it would advantageously accelerate device implementation and core functionality (Reckamp, para 0031). 

As per claim 16, the combination of Marti (20150006184) in view of Silvester (20030172271) in further view of Reckamp (20070143440) teaches the method of claim 15, wherein the label is associated with the description (Silvester (20030172271), as the label can be a description by the user – para 0123) 

As per claim 17, the combination of Marti (20150006184) in view of Silvester (20030172271) in further view of Reckamp (20070143440) teaches the method of claim 15, further comprising: determining a type associated with the device, wherein the probable device is Marti (20150006184), para 0030, as to the types of devices). 

As per claim 18, the combination of Marti (20150006184) in view of Silvester (20030172271) in further view of Reckamp (20070143440) teaches the method of claim 17, wherein the label for the device is a mac or ip address (see Silvester – mac address/ IP address in para 0050). 

As per claims 19,20, the combination of Marti (20150006184) in view of Silvester (20030172271) in view of Reckamp (20070143440) teaches pairing and unpairing – Marti, showing the universal controller connecting/disconnecting to the appropriate device – para 0051. 

	Claims 1-3,5,6 are computer readable medium claims whose steps are performed by the method steps of claims 15-21 and as such, claims 1-3,5,6 are similar in scope and content to claims 15-21; therefore, claims 1-3,5,6 are rejected under similar rationale as presented against claims 15-20 above.  Furthermore, the combination of Marti (20150006184) in view of Silvester (20030172271) teaches a storage device executing the steps – Marti, para 0086.

	As per claims 7,14,  the combination of Marti (20150006184) in view of Silvester (20030172271) teaches a computer readable medium – para 0086, a processor/memory – para 0028, teaching power control of a device – para 0023.
  
.

Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or fairly suggest that, in the event that the activated probably device is not the correct device, to activate a second probably device based on the activated probable device type. 

Response to Arguments

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes the introduction of the Reckamp reference to teach the situation of updating/recognizing unknown devices by comparing the human description to a known list of descriptors, and choosing the device type.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.

Richards (20120109383) teaches techniques to name known/unknown devices.
McCoy (20070055760) teaches using metadata descriptor information to ID unknown devices.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        05/19/2021